Title: To George Washington from John Connolly, 12 February 1782
From: Connolly, John
To: Washington, George


                  
                     
                     May it please your Excellency.
                      Feby 12th 1782.
                  
                  Whatever may be the feelings of my heart, & the Rectitude of its intentions, I am sorry to find my Re: union with my Countrymen is impracticable.
                  Whatever I have experienced in the course of this unhappy contest has been incapable to alienate my affections, tho I must confess myself astonished & afflicted at my late unmerited ill treatment—determined as I have long since been, to retire from the War, I must intreat the permission of your Excellency to go to England or Ireland on Parole, as the only alternative left to restore me to a degree of health, or to render life worth protracting.  I must flatter myself that circumstanced as I am, Your Excellency will condescend to oblige me in a compliance with a Request in itself so unimportant, yet to me so consequential. Who am most Respectfully Your Excellency’s most obedt Servt
                  
                     Jno. Connolly
                  
               